PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kuball et al.
Application No. 16/215,456
Filed: 10 Dec 2018
For: Novel Method for Identifying DeltaT-Cell (or GammaT-Cell) Receptor Chains or Parts Thereof that Mediate an Anti-Tumour or an Anti-Infective Response
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to CFR 1.137(a), filed June 4, 2021, to revive the above-identified application.  

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on October 7, 2020. The issue fee was timely paid on January 5, 2021.  Accordingly, the application became abandoned on January 6, 2021. A Notice of Abandonment was mailed on January 11, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The renewed petition cannot be accepted because the signature on the renewed petition is not in compliance with 37 CFR 1.4(d)(ii).  In this regards, the registration number listed on the petition (Registration #76824) does not coincide with the attorney that signed the request.  As a result, the request is considered as a transmittal letter.  

Petitioner attention is directed to 37 CFR 1.4(d)(ii): 

ii) A patent practitioner (§  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e317381.html"1.32(a)(1) ), signing pursuant to §§  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e317491.html"1.33(b)(1)  or  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e317491.html"1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner' s registration number; otherwise the number character may not be used in an S-signature.

In regard to item (1). 

Upon review of the substitute statements submitted with the renewed petition, it appears that the person executing the substitute statement for Paul Fisch, the Applicant being “UMC Utrecht Holding B.V.” and the substitute statement for Paul Fisch, the Applicant being “Albert-Ludwigs-Universitat Freiburg” do not provide their residence as required. (See 37 CFR 1.64(b)(2).  New substitute statements that provide the residence of the signer must be submitted.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)